              Case 2:20-cv-00270-BJR Document 20 Filed 01/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    MASOUD KHAZALI,

 9                                   Plaintiff,           Case No. C20-0270-BJR

10           v.
                                                          ORDER DISMISSING ACTION
11    KING COUNTY, et al.,

12                                   Defendants.

13

14          The Court, having reviewed plaintiff’s original and amended complaints, the Report and

15   Recommendation of the Honorable Mary Alice Theiler, United States Magistrate Judge, any

16   objections thereto, and the remaining record, hereby finds and ORDERS as follows:

17          (1)       The Report and Recommendation is approved and adopted;

18          (2)       Plaintiff’s original and amended complaints (Dkts. 10, 15) and this action are

19   DISMISSED with prejudice, under 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to state any claim

20   upon which relief may be granted. The Clerk shall count this dismissal as a strike under 28 U.S.C.

21   § 1915(g); and

22   //

23   //

     ORDER DISMISSING ACTION - 1
              Case 2:20-cv-00270-BJR Document 20 Filed 01/04/21 Page 2 of 2




 1          (3)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 2   Mary Alice Theiler.

 3          DATED this 4th day of January, 2021.

 4

 5

 6
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING ACTION - 2
